


Exhibit 10.2

 

WAIVER  AGREEMENT

 

WAIVER AGREEMENT (“Agreement”) dated as of January 5, 2005 by and between
Atlantic Express Transportation Corp. a New York corporation (“AETC”), Amboy Bus
Co., Inc., a New York corporation (“Amboy”), Atlantic Express Coachways, Inc., a
New Jersey corporation (“Coachways”), Atlantic Express of L.A., Inc. a
California corporation (“AELA”), Atlantic Express of Missouri Inc,. a Missouri
corporation (“AE Missouri”), Atlantic Express of New Jersey, Inc.,  a New Jersey
corporation (“AENJ”), Atlantic Express of Pennsylvania, Inc.,  a Delaware
corporation (“AEP”), Atlantic-Hudson, Inc. a New York corporation (“AH”),
Atlantic Paratrans, Inc. a New York corporation (“AP”), Atlantic Paratrans of
NYC, Inc. a New York corporation (“APNY”), Atlantic Queens Bus Corp. a New York
corporation (“AQ”), Block 7932, Inc. a New York corporation (“Block”),
Brookfield Transit Inc., a New York corporation (“Brookfield”), Courtesy Bus
Co., Inc., a New York corporation (“Courtesy”), G.V.D. Leasing Co., Inc. a New
York corporation (“GVD”), 180 Jamaica Corp. a New York corporation (“Jamaica”),
Merit Transportation Corp. a New York corporation (“Merit”), Metro Affiliates,
Inc., a New York corporation (“Metro”), Metropolitan Escort Service, Inc. a New
York corporation (“Escort”), Midway Leasing Inc. a New York corporation
(“Midway”), Staten Island Bus, Inc. a New York corporation (“SI-Bus”), Temporary
Transit Service, Inc. a New York corporation (“TTS”), 201 West Sotello Realty,
Inc. a California corporation (“Sotello”), Wrightholm Bus Line, Inc. a Vermont
corporation (“Wrightholm”), Jersey Business Land Co., Inc., a New Jersey
corporation (“JBL”), Atlantic Transit Corp. a New York corporation (“ATC”),
Airport Services, Inc. a Massachusetts corporation (“Airport”), Atlantic Express
New England, Inc. a Massachusetts corporation (“AE-NE”), Atlantic Express of
California, Inc. a California corporation (“AE-CA”), Atlantic Express of
Illinois, Inc. an Illinois corporation (“AE-I”), Atlantic Paratrans of Arizona,
Inc. an Arizona corporation (“AP-AZ”), Fiore Bus Service, Inc. a Massachusetts
corporation (“Fiore”), Groom Transportation, Inc. a Massachusetts corporation
(“Groom”), James McCarthy Limo Service, Inc. a Massachusetts corporation
(“Limo”), K. Corr, Inc. a New York corporation (“Corr”), McIntire
Transportation, Inc. a Massachusetts corporation (“McIntire”), Mountain Transit,
Inc. a Vermont corporation (“Mountain”), Jersey Business Land Co., Inc. a New
Jersey corporation (JBL”), R. Fiore Bus Service, Inc. a Massachusetts
corporation (“FBS”), Raybern Bus Service, Inc. a New York corporation (“RBS”),
Raybern Capital Corp. a New York corporation (“RBC”), Raybern Equity Corp. a New
York corporation (“REC”), Robert L. McCarthy & Son, Inc. a Massachusetts
corporation (“McCarthy”), T-NT Bus Service, Inc., a New York corporation
(“TNT”), Transcomm, Inc., a Massachusetts corporation (“Transcomm”) and Winsale,
Inc., a New Jersey corporation (“Winsale”, and together with AETC, Coachways,
Amboy, AELA, AE Missouri,  AENJ, AEP, AP, APNY, AQ, Block, Brookfield, Courtesy,
GVD, Jamaica, Merit,  Metro, Escort, Midway, SI-Bus, TTS, Sotello, Wrightholm,
ATC, Airport, AE-NE, AE-CA, AE-I, AP-AZ, Fiore, Groom, Limo, Corr, McIntire,
Mountain, JBL, FBS,  RBS, RBC, REC,  McCarthy, TNT, and Transcomm, (each
individually a “Borrower” and collectively, “Borrowers”),  Central New York
Reorganization Corp. (f/k/a Central New York Coach Sales & Service, Inc.), a New
York

 

1

--------------------------------------------------------------------------------


 

corporation (“Central”), Jersey Bus Sales, Inc., a New Jersey corporation
(“Jersey” and together with Central, (each individually a “Guarantor” and
collectively, “Guarantors”).and Congress Financial Corporation, in its capacity
as agent (in such capacity, “Agent”) acting for and on behalf of Lenders

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Guarantors, Agent and Lenders, have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the Second
Amended and Restated Loan and Security Agreement, dated as of April 22, 2004, by
and among Agent, Borrowers, Guarantors and the financial institutions from time
to time parties thereto as lenders (“Lenders”), whether by execution thereof or
of an Assignment and Acceptance, as amended by Amendment No. 1 to Second Amended
and Restated Loan and Security Agreement, dated as of June 14, 2004, by and
among Borrowers, Guarantors, Agent and Lenders, as amended by Amendment No. 2 to
Second Amended and Restated Loan and Security Agreement, dated as of
September 15, 2004, by and among Borrowers, Guarantors, Agent and Lenders and as
amended by Amendment No. 3 to Second Amended and Restated Loan and Security
Agreement, dated as of October 14, 2004, by and among Borrowers, Guarantors,
Agent and Lenders,(as amended hereby and as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, as of the date hereof, Borrowers are in default under the Loan
Agreement and Financing Agreements as more particularly described below; and

 

WHEREAS, the circumstances described herein constitute Events of Default under
the Loan Agreement and the other Financing Agreements; and

 

WHEREAS, Borrowers have requested that Agent and Lenders waive their rights as a
result of such Events of Default, which are continuing, that Agent and Lenders
provide financial accommodations to Borrowers notwithstanding such Events of
Default; and

 

WHEREAS, Agents and Lender are willing to agree to waive certain of their rights
and remedies, to continue to provide certain financial accommodations to
Borrowers for the period and on the terms and conditions specified herein, and
to waive the Existing Defaults on the terms and conditions specified herein;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

 

1.  Interpretation.  All capitalized terms used herein (including the recitals
hereto) shall

 

2

--------------------------------------------------------------------------------


 

have the respective meanings assigned thereto in the Loan Agreement unless
otherwise defined herein.

 

2. Additional Definitions.  As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement is hereby amended
to include, in addition and not in limitation, each of the following
definitions:

 

(a) “Existing Defaults” shall mean the following Events of Default:

 


(I)                                     FAILURE OF BORROWERS TO COMPLY WITH THE
PROVISIONS OF SECTION 9.17 OF THE LOAN AGREEMENT WHICH REQUIRES BORROWERS TO
HAVE EBITDA OF NOT LESS THAN $23,000,000 AT THE MONTH ENDED SEPTEMBER 30, 2004
(FOR THE TWELVE (12) CONSECUTIVE MONTH PERIOD THEN ENDED) AND AT THE END OF EACH
MONTH THEREAFTER.


 

(b) “Events of Default” shall include, without limitation, any default of the
Borrowers in respect to the terms and conditions of this Agreement.


 

3. Acknowledgment of Obligations.  Borrowers and Guarantors hereby acknowledge,
confirm and agree that as of January 4, 2005, Borrowers are indebted to Agent
and Lenders in the principal amount of approximately $29,945,533, including
$10,000,000 of Letter of Credit Accommodations.  All such Obligations, together
with interest accrued and accruing thereon, and fees, costs, expenses and other
charges now or hereafter payable by Borrowers to Agent and Lenders, are owing by
Borrowers to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever.

 

4. Acknowledgment of Security Interests.  Borrowers hereby acknowledge, confirm
and agree that Agent and Lenders have and shall continue to have valid,
enforceable and perfected first-priority liens upon and security interests in
the Collateral, other than the Noteholder First Priority Real Property
Collateral (as such term is defined in the Intercreditor Agreement), heretofore
granted to Agent and Lenders pursuant to the Financing Agreements or otherwise
granted to or held by Agent and Lenders by Borrowers.

 

5. Binding Effect of Documents.  Borrowers hereby acknowledge, confirm and agree
that: (a) the Loan Agreement and each of the Financing Agreements to which it is
a party has been duly executed and delivered to Agent and Lenders by Borrowers,
and each is in full force and effect as of the date hereof, (b) the agreements
and obligations of Borrowers contained in such documents and in this Agreement
constitute the legal, valid and binding Obligations of Borrowers, enforceable
against it in accordance with their respective terms, and Borrowers have no
valid defense to the enforcement of such Obligations, and (c) Agent and Lenders
are and shall be entitled to the rights, remedies and benefits provided for in
the Loan Agreement, the Financing Agreements and applicable law.

 

6. Acknowledgment of Default.  Borrowers hereby acknowledge and agree that the
Existing Defaults have occurred and are continuing, each of which constitutes an
Event of Default and entitles Agent and Lenders, so long as any such Event of
Default shall be continuing, to exercise their rights and remedies under the
Loan Agreement, the Financing Agreements, applicable law or otherwise. Borrowers
hereby acknowledge and agree that Agent and Lenders have the presently
exercisable right to declare the Obligations to be immediately due and payable
under the terms of the Loan Agreement and the Financing Agreements before the
effectiveness of this Agreement, and under applicable law without notice to the
Borrowers or Guarantors.

 

3

--------------------------------------------------------------------------------


 

7. Additional Covenants.  In addition to, and not in limitation of, the
representations and covenants set forth in the Loan Agreement and other
Financing Agreements, Borrowers covenant and agree that no later than thirty
(30) days from date of this Agreement,  they shall, at their own cost and
expense:

 

(a) Provide Agent and Lenders with financial projections, in respect of the
Borrowers, prepared on a monthly basis, in form and substance satisfactory and
acceptable to Agent and Lenders, for the period commencing January 1, 2005 and
ending December 31, 2005, which projections shall include without limitation,
balance sheets, profit and loss statements and cash flow statements,  in
addition to such other financial information that Agent and Lenders may request;

 

(b) Provide Agent and Lenders with a financial and business plan and forecasts
of Borrowers for the period commencing January 1, 2005 and ending December 31,
2005, which business and financial plan and forecasts are acceptable and in form
and substance satisfactory to Agent and Lenders and which business plan and
forecasts have been reviewed by and are acceptable to RAS Management (“RAS”).
Borrowers further agree to provide RAS with such financial and other information
that RAS may require in order that RAS may evaluate and determine the
acceptability of any such business plan and forecasts provided by Borrowers to
Agent and Lenders; and

 

(c) Provide Agent and Lenders with financial projections of EBITDA in respect of
Borrowers prepared on a monthly basis, in form and substance satisfactory and
acceptable to Agent and Lenders, for the month ended December 31, 2004 and as of
the end of each month thereafter through the month ended December 31, 2005.

 

(d) Deliver to Agent and Lenders, an amendment to Section 9.17 of the Loan
Agreement, which amendment shall be in form and substance satisfactory and
acceptable to Agent and Lenders, and which amendment shall include, without
limitation, the minimum EBITDA requirements in respect to the Borrowers at the
end of each calendar month (for the twelve (12) consecutive month period then
ended) commencing December 31, 2004.

 

The breach or failure of the Borrowers to comply with each or all of the terms
and conditions of this Section 7 shall constitute an Event of Default under the
Loan Agreement and the Financing Agreements.

 

8. Waivers.  Provided Borrowers are not in default of the terms and conditions
of this Agreement as of the date of the effectiveness hereof, Agent and Lenders
agree (i) to waive Borrowers Existing Defaults (as herein defined) and (ii) to
waive the requirement of Borrowers’ compliance with the terms and conditions of
Section 9.17 of the Loan Agreement in respect to the EBITDA requirements, for
the months ended September 30, 2004,October 31, 2004 and November 30, 2004, and
the Loan Agreement is deemed amended to so provide.

 

9. Reservation of Rights.

 

(a) Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default which may be continuing on
the date hereof or any Events of Default which may occur after the date hereof
(whether similar to the Existing

 

4

--------------------------------------------------------------------------------


 

Defaults or otherwise), and Agent and Lenders have not agreed to forbear with
respect to any of its rights or remedies concerning any Events of Default (other
than in respect to the Existing Defaults to the extent expressly set forth
herein), which may have occurred or are continuing as of the date hereof or
which may occur after the date hereof.

 

(b) Agent and Lenders reserve the right, in their discretion, to exercise any or
all of their rights and remedies under the Loan Agreement and the other
Financing Agreements as a result of any Events of Default (other than with
respect to the Existing Defaults) which may be continuing on the date hereof or
any Event of Default which may occur after the date hereof, and Agent and
Lenders have not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on its part in exercising any such rights or remedies,
should be construed as a waiver of any such rights or remedies.

 

10. Accommodation Fee.  In consideration of the agreement of Agent and Lenders
to waive their rights and remedies in respect, without limitation, to the
Borrowers’ default under the Loan Agreement and for other good and valuable
consideration, Borrowers agree to pay Agent and Lenders an Accommodation Fee
(the “Accommodation Fee”) in the amount of $100,000, which Accommodation Fee is
fully earned on date hereof, and shall be payable by Borrowers to Agent and
Lenders on January 31, 2005.  Such Accommodation Fee may be charged to any
account of Borrowers maintained by Agent and Lenders.

 

11. Borrowers hereby represent, warrant and covenant with and to Agent and
Lenders as follows:

 

(a) Representations in Financing Agreements. Each of the representations and
warranties made by or on behalf of Borrowers to Agent and Lenders in the Loan
Agreement or any of the Financing Agreements was true and correct when made and
in all material respects is, except for the representation and warranty set
forth in the Loan Agreement relating to the non-existence of an Event of
Default, true and correct on and as of the date of this Agreement with the same
full force and effect as if each of such representations and warranties had been
made by Borrower on the date hereof and in this Agreement.

 

(b) This Agreement, the Loan Agreement and the other Financing Agreements have
been duly executed and delivered to the Agent and Lenders by Borrowers and are
in full force and effect, as modified hereby.

 

(c) The execution and delivery and performance of this Agreement by Borrowers
will not violate any requirement of law or contractual obligation of Borrowers
and will not result in, or require, the creation or imposition of any lien on
any of its properties or revenues.

 

12. Additional Events of Default.  The parties hereto acknowledge, confirm and
agree that any inaccuracy in a material respect of any representation by
Borrowers, or any failure of Borrowers to comply with the covenants, conditions
and agreements, contained in the Loan Agreement, any Financing Agreement, in
this Agreement, or in any other agreement, document or instrument at any time
executed and/or delivered by Borrowers with, to or in favor of Agent and Lenders
shall constitute an Event of Default hereunder, under the Loan Agreement and the
other Financing Agreements.

 

13. Conditions Precedent.  The effectiveness of the terms and provisions of this
Agreement shall be subject to the receipt by Agent and Lenders of each of the
following, in form and substance satisfactory to Agent and Lenders:

 

5

--------------------------------------------------------------------------------


 

(a) an original of this Agreement, duly authorized, executed and delivered by
Borrowers and the Guarantors; and

 

(b) an original of Amendment No. 4, to the Second Amended and Restated Loan and
Security Agreement, dated as of April 22, 2004, by and among Agent, Lenders
Borrowers and Guarantors duly authorized, executed and delivered by Borrowers
and the Guarantors.

 

14. Effect of this Agreement.  Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement or Financing Agreements are
intended or implied and in all other respects the Loan Agreement and Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof.  To the extent of conflict
between the terms of this Agreement, the Loan Agreement and the other Financing
Agreements, the terms of this Agreement shall control.  The Loan Agreement and
this Agreement shall be read and construed as one agreement.

 

15. Costs and Expenses.  Borrowers absolutely and unconditionally agree to pay
to the Agent and Lenders, on demand by the Agent and Lenders at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all reasonable fees
and disbursements of any counsel to Agent and Lenders in connection with the
preparation, negotiation, execution, or delivery of this Agreement and any
agreements delivered in connection with the transactions contemplated hereby and
expenses which shall at any time be incurred or sustained by the Agent and
Lenders.

 

16. Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

 

17. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

18. Severability.  Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

 

19. Governing Law:  Except as otherwise expressly provided in the Loan Agreement
or any of the Financing Agreements, in all respects, including all matters of
construction, validity and performance, this Agreement, the Loan Agreement and
the other Financing Agreements and the obligations arising under the Loan
Agreement and the Financing Agreements shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and performed in such state, without regard to the principles
thereof.

 

20. Mutual Waiver of Jury Trial.  The parties hereto waive all rights to trial
by jury in any action, suit, or proceeding brought to resolve any dispute,
whether arising in contract, tort, or otherwise between Agent, Lenders and
Borrowers and Guarantors arising out of, connected with, related or incidental
to the relationship established between them in connection with this Agreement,
the Loan Agreement or any of the other Financing Agreements or the transactions
related thereto.

 

21. Counterparts.  This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

 

BORROWERS

 

 

 

Atlantic Express Transportation Corp.

 

Amboy Bus Co., Inc.

 

Atlantic Express Coachways, Inc.

 

Atlantic Express of L.A. Inc.

 

Atlantic Express of Missouri Inc.

 

Atlantic Express of New Jersey, Inc.

 

Atlantic Express of Pennsylvania, Inc.

 

Atlantic-Hudson, Inc.

 

Atlantic Paratrans, Inc.

 

Atlantic Paratrans of NYC, Inc.

 

Atlantic Queens Bus Corp.

 

Block 7932, Inc.

 

Brookfield Transit Inc.

 

Courtesy Bus Co., Inc.

 

Jersey Business Land Co., Inc.

 

G.V.D. Leasing Co., Inc.

 

180 Jamaica Corp.

 

Merit Transportation Corp.

 

Metro Affiliates, Inc.

 

Metropolitan Escort Service, Inc.

 

Midway Leasing Inc.

 

Staten Island Bus, Inc.

 

Temporary Transit Service, Inc.

 

201 West Sotello Realty, Inc.

 

Wrightholm Bus Line, Inc.

 

Atlantic Transit Corp.

 

Airport Services, Inc.

 

Atlantic Express New England, Inc.

 

Atlantic Express of California, Inc.

 

Atlantic Express of Illinois, Inc.

 

Atlantic Paratrans of Arizona, Inc.

 

Fiore Bus Service, Inc.

 

Groom Transportation, Inc.

 

James McCarty Limo Service, Inc.

 

K. Corr, Inc.

 

McIntire Transportation, Inc.

 

Mountain Transit, Inc.

 

R. Fiore Bus Service, Inc.

 

Raybern Bus Service, Inc.

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

Raybern Capital Corp.

 

Raybern Equity Corp.

 

Robert L. McCarthy & Son, Inc.

 

T-NT Bus Service, Inc.

 

Transcomm, Inc.

 

Winsale, Inc.

 

 

 

By:

/s/ Neil Abitabilo

 

 

 

Title:

 Chief Financial Officer

 

 

GUARANTORS

 

 

 

JERSEY BUS SALES, INC.

 

 

 

By:

/s/ Neil Abitabilo

 

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

CENTRAL NEW YORK REORGANIZATION CORP.

 

 

 

By:

/s/ Neil Abitabilo

 

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

AGENT

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

By:

/s/ Herb Korn

 

 

 

 

Title:

  Vice President

 

 

 

 

 

 

LENDER

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

By:

/s/ Herb Korn

 

 

 

 

Title:

  Vice President

 

 

 

8

--------------------------------------------------------------------------------
